NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

LUKE KNIGHTON,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-2948
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 20, 2018.

Appeal from the Circuit Court for
Hillsborough County; Christopher Sabella,
Judge.

Luke Knighton, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan D. Dunlevy,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.


CASANUEVA, SALARIO, and BADALAMENTI, JJ., Concur.